                    IN THE UNITED STATES BANKRUPTCY COURT
                           WESTERN DISTRICT OF TEXAS
                                AUSTIN DIVISION

 IN RE:                                           §
                                                  §     CHAPTER 7
 ORLY GENGER,                                     §
                                                  §     CASE NO. 19-10926-TMD
        Debtor.                                   §

             JOINDER OF DALIA GENGER TO SAGI GENGER’S AND
            THE ORLY GENGER 1993 TRUST’S MOTION TO EXTEND
        THE DEADLINE TO OBJECT TO DISCHARGE/DISCHARGEABILITY
                         [Relating to Docket No. 36]

TO THE HONORABLE JUDGE OF SAID COURT:

       DALIA GENGER (“D.Genger”), a creditor and party in interest, by and through its counsel

of record, hereby joins with Sagi Genger and The Orly Genger 1993 Trust in their Motion to

Extend the Deadline to Object to Discharge/Dischargeability [Dkt. No. 36] (the “Motion”), and

seeks the same relief, and respectfully states as follows:

       1.      For the convenience of the Court and in the interests of judicial economy, D.Genger

has adopted and incorporated the arguments set forth in the Motion.

       2.      This estate and the Chapter 7 debtor have significant transactions that must be

explored and investigated. Good cause exists for this requested relief which is timely filed, and

the requested relief is absolutely necessary to protect the creditors and the bankruptcy process.

Importantly, the time for filing objections to discharge and dischargeability is now specifically

excepted from those time periods a bankruptcy court may waive under the more liberal “excusable

neglect” standard of Fed. R. Bankr. P. 9006(b)(1). See Fed. R. Bankr. P. 9006(b)(3). In re Grillo,

212 B.R. 744 (Bankr. E.D.N.Y. 1997). The nature of the “cause” adopted herein by D.Genger

involves acts and omissions by the debtor that has prejudices D.Genger as well as other creditors’

ability to timely commence an action. See, In re Jahangiri, No. 18-31609-dwh7, 2018 Bankr.

LEXIS 3252, at *14 (Bankr. D. Or. Oct. 19, 2018).
         3.     Fed. R. Bankr. P. 4004(c)(1)(I) provides that the bankruptcy court will not enter a

discharge after expiration of the objection deadline if “a motion to delay or postpone discharge

under § 727(a)(12) is pending”. Fed. R. Bankr. P. 4004(c)(1)(D) provides that the bankruptcy

court will not enter a discharge a motion to dismiss the case under §707 is pending. Fed. R. Bankr.

4007(c) provides that “[o]n motion of a party in interest, after hearing on notice, the court may for

cause extend the time fixed under this subdivision.” Each of these provisions permits this Court

to grant the relief sought herein.

         4.     Based on the foregoing, the Court should enter an order (i) extending the deadline

to file objections to discharge and dischargeability through January 20, 2020, (ii) setting a hearing,

if necessary, on the Motion, and (iii) granting such other relief as is just and proper.

Dated:     October 4, 2019
                                             Respectfully submitted,

                                               /s/ Shelby A. Jordan
                                             Shelby A. Jordan
                                             Texas Bar No. 11016700
                                             JORDAN HOLZER & ORTIZ, P.C.
                                             500 N. Shoreline Blvd., Suite 900
                                             Corpus Christi, Texas 78401
                                             Telephone: (361) 884-5678
                                             Facsimile: (361) 888-5555
                                             sjordan@jhwclaw.com
                                             ATTORNEYS FOR D&K GP LLC AND
                                             DALIA GENGER
                                CERTIFICATE OF SERVICE

        The undersigned hereby certified that a true and correct copy of the foregoing instrument
has been served on this 4th day of October, 2019 upon the parties listed requesting service via ECF
notification and to all parties in the attached service list via U.S. First Class Mail.


                                             /s/ Shelby A. Jordan
                                             Shelby A. Jordan
Via ECF                            Via ECF                                   Internal Revenue Service
United States Trustee – AU12       Eric Herschmann                           Centralized Insolvency Operations
United States Trustee              c/o Raymond Battaglia                     PO Box 7346
903 San Jacinto Blvd., Suite 230   66 Granburg Circle                        Philadelphia, PA 19101-7346
Austin, Texas 78701                San Antonio, TX 78218-3010
Kasowitz, Benson, Torres           Via ECF
LLP                                Sagi Genger                               United States Trustee
Attn: Daniel Benson, Esq.          c/o Sabrina Streusand & TPR Investment    903 San Jacinto, Suite 230
1633 Broadway, 21st Floor          Streusand, Landon, Ozburn & Lemmon, LLP   Austin, TX 78701-2450
New York, NY 10019-6708            1801 S. MoPac Expressway, Suite 320
                                   Austin, Texas 78746
Zeichner Ellman & Krause LLP       Via ECF                                   Via ECF
1211 Avenue of the Americas,       Eric J. Taube                             Ron Satija
40th Floor                         Waller Lansden Dortch & Davis, LLC        P.O. Box 660208
New York, NY 10036-6149            100 Congress Ave, Suite 1800              Austin, TX 78766-7208
                                   Austin, Texas 78701
Via ECF                            Aaron M. Kaufman                          Via ECF
Arie Genger                        Dykema Gossett PLLC                       c/o Trustee Ron Satija
c/o Deborah D. Williamson          Comerica Bank Tower                       Brian Talbot Cumings
Dykema Gossett PLLC                1717 Main St., Suite 4200                 Graves, Dougherty, Hearon & Moody
112 East Pecan St., Suite 1800     Dallas, TX 75201                          401 Congress Avenue, Suite 2700
San Antonio, TX 78205                                                        Austin, Texas 78701
                                   Via ECF                                   Sagi Genger
Internal Revenue Service           SureTec Insurance Co.                     c/o John Dellaportas
                                   c/o Ryan Brent DeLaune                    Emmt Marvin & Martin LLP
PO Box 21126
                                   Clark Hill Strasburger                    120 Broadway, 32nd Floor
Philadelphia, PA 19114             901 Main Street, Suite 6000               New York, NY 10271-3291
                                   Dallas, Texas 75202
Via ECF                            Via ECF
The Orly Genger 1993 Trust         Arie Genger
c/o Jay Ong                        c/o Deborah N. Williamson
Munsch Hardt Kopf & Harr PC        Dykema Gossett PLLC
303 Colorado Street, #2600         112 East Pecan Street, Suite 1800
Austin, Texas 78701                San Antonio, Texas 78205
